Filed 10/13/16
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION FIVE


STATE OF CALIFORNIA,               B276233

       Petitioner,                 (Los Angeles County
                                   Super. Ct. No. BS149154)
       v.

THE SUPERIOR COURT OF
LOS ANGELES COUNTY,

       Respondent;

COLLEEN FLYNN,

       Real Party in Interest.



      ORIGINAL PROCEEDINGS; petition for writ of mandate.
Mary H. Strobel, Judge. Petition granted.
      Kamala D. Harris, Attorney General, Kathleen A. Kenealy,
Chief Assistant Attorney General, Kristin G. Hogue, Senior
Assistant Attorney General, Joel A. Davis, Supervising Deputy
Attorney General, Donna M. Dean, Deputy Attorney General, for
Petitioner.
      No appearance by Respondent.
      Donald W. Cook for Real Party in Interest.
                 __________________________

      Petitioner State of California (the State) seeks
extraordinary writ relief to compel respondent court to vacate its
June 24, 2016 order directing the State to produce unredacted
records containing information derived from CHP 180 forms in
the possession of the California Highway Patrol (CHP). The
State contends CHP 180 forms contain personal information
exempt from disclosure under the California Public Records Act
(CPRA) (Gov. Code, § 6250 et seq.),1 as set forth in County of Los
Angeles v. Superior Court (2015) 242 Cal.App.4th 475. We agree,
and direct respondent court to set aside its June 24, 2016 order
and enter a new order directing the State to produce all
electronically stored data derived from CHP 180 forms in the
possession of the CHP, redacting all personal information exempt
from disclosure under the CPRA.

                   STATEMENT OF FACTS

       According to the CHP’s Vehicle Procedures Manual, a CHP
officer “may direct a vehicle to be removed, impounded, or
seized.” A CHP 180 form must “be completed for every vehicle
which is stored or impounded.” The officer must sign the
completed CHP 180 form prior to releasing the vehicle to the tow
operator and require the tow operator to sign the CHP 180 form.
Additionally, the officer must provide the yellow copy of the
signed CHP 180 form to the tow operator and the original is

      1All further statutory references are to the Government
Code, unless otherwise stated.



                                2
retained at the local CHP office. The copy given to the tow
operator includes, but is not limited to the following information:
vehicle identification number; driver license number(s);
registered owner(s) and legal owner(s) and their address(es); the
statutory towing authority; a checklist pertaining to the vehicle’s
condition; a short narrative indicating the reason for the tow
along with other pertinent information; a list of items inventoried
inside the vehicle if applicable; and notes pertaining to the
release conditions of the vehicle if applicable. After removal and
storage of a vehicle, the CHP must notify the registered and legal
owner(s) on record for the opportunity for a post-storage hearing
to determine the validity of the storage. (Veh. Code, § 22852.)


                  PROCEDURAL HISTORY

       In an April 14, 2014 letter, Flynn requested that the
Department of Justice (the DOJ) and the CHP produce
electronically stored data derived from CHP 180 forms pursuant
to the CPRA. On April 15, 2014, the CHP responded to Flynn’s
request, seeking clarification. Flynn responded by letter dated
April 21, 2014. On April 22, 2014, the CHP sought further
clarification.
       On June 16, 2014, Flynn filed a petition for writ of mandate
pursuant to the CPRA requesting electronically stored data
derived from CHP 180 forms maintained by the State. On
August 1, 2014, the State filed an answer to the petition, acting
by and through the CHP and DOJ. On April 28, 2015, Flynn filed
her petitioner’s brief in support of the petition for an order
compelling disclosure pursuant to the CPRA request.
Specifically, Flynn requested all electronically stored data



                                 3
derived from CHP 180 forms maintained by the CHP as well as
such data included in the Stolen Vehicle System (SVS) database
maintained by the DOJ. On May 21, 2015, the State filed an
opposition to the petition, and on June 8, 2015, Flynn filed a
reply.
       On June 23, 2015, Judge Luis A. Lavin granted the petition
for writ of mandate, commanding the State to provide Flynn
“with electronically stored data in electronic format on any CHP
database or the DOJ’s SVS database which is derived from the
CHP 180 forms without redaction of any information derived
from those forms. To the extent that the CHP and SVS
databases contain information other than information derived
from the CHP 180 forms, that information may be redacted or
excluded from the electronic data that is provided to [Flynn].” On
August 6, 2015, the State filed a petition for writ of mandate,
challenging the court’s June 23, 2015 order compelling the DOJ
to extract and produce information maintained in its SVS
database derived from CHP 180 forms. The State did not
challenge the court’s ruling as to CHP 180 forms derived from
databases maintained by the CHP. Judgment directing issuance
of the writ of mandate was entered on August 11, 2015.2 On
September 11, 2015, this court issued an alternative writ. On
October 15, 2015, Judge Robert H. O’Brien vacated the judgment
entered on August 11, 2015, in light of issuance of the alternative
writ.
       On January 20, 2016, this court filed its unpublished
opinion in State of California v. Superior Court (B265930),

      2No notice of entry of judgment was served on the CHP,
only on the DOJ.




                                 4
granting the petition for writ of mandate. This court held, “The
outcome of this appeal is controlled by the holding in County of
Los Angeles v. Superior Court (2015) 242 Cal.App.4th 475.”3 This
court further stated that “it bears emphasis that only a portion of
the issues litigated in the respondent court are before us now.
Much of the discussion in papers filed in the respondent court
involves the California Highway Patrol. The respondent court
ultimately ordered disclosure from two databases. The first
database was that operated by the California Highway Patrol.
There is no issue raised in the present writ proceeding concerning
the orders directed at the California Highway Patrol.”
      After the remittitur was issued in State of California v.
Superior Court on May 5, 2016, Judge Mary H. Strobel requested
that the parties submit a joint statement setting forth their
positions regarding the entry of a new judgment. On June 6,
2016, the parties submitted a joint statement of disagreement
and proposed judgments, both addressing whether the court’s
June 23, 2015 order conforms to the opinion in County of Los
Angeles v. Superior Court. At the June 21, 2016 hearing, the
court heard arguments from the parties and took the issue of the
judgment under submission.
      On June 24, 2016, the court found “that it is bound by the
direction from the Court of Appeal and the order previously
issued by Judge Lavin.” Moreover, “under the current posture of
the proceeding, this court has no authority to change Judge
Lavin’s order regarding the CHP database. [The State] may be
able to pursue other remedies, but none of those are before the
court.” The court then set aside the June 23, 2015 order and

      3
     County of Los Angeles v. Superior Court was filed on
November 20, 2015.



                                5
issued a new order as follows: “The petition for writ of mandate
is granted in part and denied in part. A writ shall issue
commanding the State to provide [Flynn] with electronically
stored data in electronic format on any CHP database which is
derived from the CHP 180 forms without redaction of any
information derived from those forms. To the extent that the
CHP database contains information other than information
derived from the CHP 180 forms, that information may be
redacted or excluded from the electronic data that is provided to
[Flynn]. Electronically stored data in electronic format stored on
the DOJ’s SVS database shall not be disclosed.” That same day,
the court entered judgment granting Flynn’s motion for issuance
of a writ of mandate in part and denied in part.
      On July 19, 2016, the State filed a petition for writ of
mandate, challenging the June 24, 2016 order. On July 22, 2016,
we issued an alternative writ directing respondent court to
vacate its order and enter a new and different order, or show
cause why a peremptory writ should not issue. Pending a
determination of the merits of the petition or further order of this
court, respondent court’s June 24, 2016 order compelling the
CHP to produce unredacted records containing data derived from
CHP 180 forms was stayed. Respondent court elected not to
comply with the alternative writ.

                          DISCUSSION

      The State challenges respondent court’s June 24, 2016
order “commanding the State to provide [Flynn] with
electronically stored data in electronic format on any CHP
database which is derived from the CHP 180 forms without




                                 6
redaction of any information derived from those forms.” Before
turning to the merits, we address a threshold issue concerning
the timeliness of the petition. Relying on section 6259,
subdivision (c), Flynn contends that the State’s petition is
untimely because the order compelling disclosure of CHP 180
data stored by the CHP was issued on June 23, 2015, and that
order was never vacated by respondent court. We disagree.
       Under section 6259, subdivision (c), an order of the court
directing disclosure by a public official “shall be immediately
reviewable by petition to the appellate court for the issuance of
an extraordinary writ.” Upon entry of the order, a party shall
“file a petition within 20 days after service upon him or her of a
written notice of entry of the order, or within such further time
not exceeding an additional 20 days as the trial court may for
good cause allow. If the notice is served by mail, the period
within which to file the petition shall be increased by five days.”
(Ibid.) On June 24, 2016, Judge Strobel set aside the June 23,
2015 order and issued a new order compelling the State to
disclose all electronically stored data derived from CHP 180
forms in the CHP databases. Notice was served by mail to both
parties. The State then timely filed the instant petition
challenging that order on July 19, 2016, within the statutorily
mandated timeframe.
       As to the merits, respondent court erred in failing to
conform its June 24, 2016 order to this court’s opinion in County
of Los Angeles v. Superior Court, supra, 242 Cal.App.4th 475.
The court was incorrect in finding that it had no authority to
change Judge Lavin’s June 23, 2015 order regarding the CHP
databases under the current posture of the proceeding. Code of
Civil Procedure section 1008, subdivision (c), explicitly provides,




                                 7
“If a court at any time determines that there has been a change of
law that warrants it to reconsider a prior order it entered, it may
do so on its own motion and enter a different order.” A “change of
law” under section 1008, subdivision (c), “is always an
appropriate basis, up until a final judgment is entered, for
changing an interim order . . . .” (Blake v. Ecker (2001) 93
Cal.App.4th 728, 739, fn. 10 (Blake), disapproved on other
grounds in Le Francois v. Goel (2005) 35 Cal.4th 1094, 1107, fn.
5.) An appellate decision published during an action’s pendency
may be a change of law under section 1008, subdivision (c), and
requires a trial court to reconsider its earlier ruling if the
decision materially changed the law. (Valdez v. Himmelfarb
(2006) 144 Cal.App.4th 1261, 1275-1276; Blake, supra, 93
Cal.App.4th at pp. 738-739; International Ins. Co. v. Superior
Court (1998) 62 Cal.App.4th 784, 788 [“we think [section 1008,
subdivision (c)] means exactly what it says—when a trial court
concludes there has been a change of law that warrants
reconsideration of a prior order, it has jurisdiction to reconsider
and change its order”].) Even without a change of law, a trial
court has the inherent power to reconsider its prior rulings on its
own motion at any time before entry of judgment. (Pinela v.
Neiman Marcus Group, Inc. (2015) 238 Cal.App.4th 227, 237; Le
Francois v. Goel, supra, 35 Cal.4th at pp. 1096-1097, 1107.)
“‘“‘Miscarriage of justice results where a trial court is unable to
correct its own perceived legal errors.’”’ (Kerns v. CSE Ins. Group
(2003) 106 Cal.App.4th 368, 389, fn. 18.)” (Phillips v. Spring PCS
(2012) 209 Cal.App.4th 758, 768.)
       Here, the opinion in County of Los Angeles v. Superior
Court was filed seven months before respondent court issued its
June 24, 2016 order. Additionally, the published decision




                                8
materially changed the law warranting reconsideration of the
June 23, 2015 order.4 In County of Los Angeles v. Superior Court,
supra, 242 Cal.App.4th at pages 478, 489, this court ordered the
lower court to vacate its order compelling disclosure of all
electronically stored CHP 180 forms maintained by the Los
Angeles Sheriff’s Department without redaction. We held that
CHP 180 forms contain personal information that is exempt from
disclosure under the CPRA pursuant to sections 6254,
subdivision (k), as a matter of law, reasoning that section 6254.1
of the Government Code and section 1808.21 of the Vehicle Code
prohibit disclosure of a vehicle owner’s residence or mailing
address retrieved from Department of Motor Vehicle (DMV)
records. (Id. at pp. 478, 483.) Additionally, “Vehicle Code section
1808.21 allows for a DMV record to be disclosed to a ‘law
enforcement agency,’” such as the CHP in this case. (Id. at p.
484.) When an officer fills out a CHP 180 form when storing or
impounding a vehicle, he or she retrieves the names of the
registered and legal owner(s) and address(es) from either
registration paperwork or a registration check of the vehicle with
the DMV database through CLETS (California Law Enforcement


      4 Respondent court acknowledged that County of Los
Angeles v. Superior Court is controlling at the June 21, 2016
hearing. At the hearing, Judge Strobel found, “I think, under any
new judgment that is entered, this Court is going to be bound by
[County of Los Angeles v. Superior Court].” She concluded, “So
what I would propose would be to enter a judgment as to the CHP
180 forms, which allows for redaction of name, address, photo,
social security number, driver’s license number, telephone
number.” She further stated, “If there has been an intervening
case that is directly on point, I think I’m bound by it.”




                                9
Telecommunications System). (Ibid.) “Because this personal
information originated from DMV records and was retrieved by a
statutorily authorized agency,” it remains protected from
disclosure under Vehicle Code section 1808.21 and therefore also
within the protection of section 6254.1 of the Government Code.
(Ibid.) This court further held “that disclosure of a vehicle
owner’s address(es) to tow companies does not constitute a waiver
under section 6254.5 as it is required by law.” (Id. at p. 486.)
Lastly, “disclosure of any personal information from a state DMV
record is dependent on the provisions of the [Driver’s Privacy
Protection Act of 1994 (DPPA) (18 U.S.C. § 2721 et seq.)].” (Ibid.)
“The DPPA is a federal ‘regulatory scheme that restricts the
States’ ability to disclose a driver’s personal information without
the driver’s consent.’ [Citation.]” (Id. at p. 487.) “The DPPA
defines personal information as ‘information that identifies an
individual, including an individual’s photograph, social security
number, driver identification number, name, address (but not the
5-digit zip code), telephone number, and medical or disability
information . . . .’ (18 U.S.C. § 2725(3).)” (Ibid.) Therefore, “CHP
180 forms fall squarely within the section 6254, subdivision (k)
exemption, as disclosure of any personal information obtained
from DMV records, without express consent of the vehicle owner,
is prohibited by federal law under the DPPA.” (Id. at p. 488.)
       Here, Flynn seeks the same electronically stored data
derived from CHP 180 forms, including the personal information
exempt from disclosure under the CPRA. Contrary to Flynn’s
contention, the fact that the records sought in County of Los
Angeles v. Superior Court were the completed CHP 180 forms
rather than all the data derived from CHP 180 forms, is a
distinction without a difference. In both cases, the records sought




                                10
contain personal information retrieved by a law enforcement
officer through a registration check of the vehicle from DMV
records. (Veh. Code, §§ 4450, 4453, 1808.21.) The State never
disavowed that the personal information in a CHP 180 form
exempt from disclosure is derived from DMV records, only that a
CHP 180 form is not a DMV record as it is in the possession of
the CHP. We therefore conclude that respondent court erred in
compelling the CHP to produce unredacted records containing
personal information derived from CHP 180 forms in light of the
intervening case law.




                              11
                          DISPOSITION

      The alternative writ is discharged and the stay previously
imposed is lifted. A peremptory writ shall issue directing
respondent court to vacate its June 24, 2016 order compelling
production of all electronically stored data derived from CHP 180
forms in the CHP databases, and enter a new order directing the
State to produce all electronically stored data derived from CHP
180 forms in the CHP databases, redacting the name(s) and
address(es) of the legal and registered owner(s), and any other
personal information exempt from disclosure pursuant to County
of Los Angeles v. Superior Court (2015) 242 Cal.App.4th 475.
Costs are awarded to petitioner State of California.




             KRIEGLER, Acting P. J.

We concur:




             BAKER, J.




             KUMAR, J.

      Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                               12